1                         UNITED STATES DISTRICT COURT
2                                 EASTERN DISTRICT OF CALIFORNIA

3
4     UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00249-DAD-BAM

5                        Plaintiff,                 ORDER PERMITTING MR. CHAVEZ-
                                                    ARELLANO TO ATTEND STATE COURT
6               vs.                                 PROCEEDINGS IN THE MATTER OF
                                                    PEOPLE V. CRESCENCIO CHAVEZ-
7     CRESCENCIO CHAVEZ-                            ARELLANO, MUNI CASE NO. F95004484/SUP.
      ARELLANO,                                     CT. CASE NO. 535959
8
                        Defendant.
9
10
11            A hearing was held on Defendant Crescencio Chavez-Arellano’s motion for temporary
12   release on January 4, 2019. Mr. Chavez-Arellano’s motion for temporary release is denied.
13   However, upon consideration of Mr. Chavez-Arellano’s request that he be permitted to attend state
14   court proceedings in the matter of People v. Crescencio Chavez-Arellano, Muni Case No.
15   F95004484/Sup. Ct. Case No. 535959, in Fresno County Superior Court, IT IS HEREBY
16   ORDERED that the request is GRANTED.
17            Accordingly, Mr. Chavez-Arellano is to be permitted to attend any state court hearings in
18   the above-referenced state court matter and may be transported to and from such hearings and
19   produced in Fresno Superior Court by deputies from the Fresno County Sheriff’s Office. A hearing
20   is currently scheduled for January 10, 2019, at 8:30 a.m., in Department 32 in Fresno Superior
21   Court. Mr. Chavez-Arellano shall remain, at all times, in the care and custody of deputies from the
22   Fresno County Sheriff’s Office. At no time shall he be released from custody except upon an order
23   of this Court.
24
25   IT IS SO ORDERED.
26   Dated:     January 4, 2019
27                                                     UNITED STATES MAGISTRATE JUDGE

28
